Baldwin, J. delivered the opinion of the Court
Cope, J. and Field, C. J. concurring.
The plaintiff filed his bill to enjoin the defendants from setting up and enforcing their title to certain real estate in San Francisco. The ground seems to be that Payne and Dewey got secret information, by improper means, of the fact that the Supreme Court was about to render the decision in the case of Cohas v. Raisin, (3 Cal.) affirming the validity of Alcalde titles, and in consequence bought up these lots on speculation, the plaintiff then being in possession and believing his title to be good under the previous decision of Woodworth v. Fulton, the doctrine of which case Cohas v. Raisin overruled.
It is insisted that this purchase, so made, is void on grounds of public policy, and that the plaintiff here, without having any title on his part, may come into equity and have the purchase set aside. We are unable to see upon what basis such a pretension can rest. This is not the case of a party to a contract resisting its enforcement on the ground that it was procured by fraud or by some act or agreement opposed to public policy; nor is it even the case of a party setting up such illegality as a ground of affirmative relief against his own contract, or a contract with which he was connected. It is the case of a stranger to the title setting up the fraudulent and illegal manner in which the title was obtained, and claiming that the property which was the subject of such contract shall be confiscated for his benefit, although the parties *499defrauded are satisfied to let the contract stand. It is clear that the title to these lots was either in Payne and Dewey’s vendors or in them; and the inducements from which Payne and Dewey acted in making the purchase cannot be availed of by plaintiff, who had no connection with the title. It is the same thing to him whether Payne and Dewey or their vendors recover the premises, if he himself has no title to them. Larceny is against public policy; but we apprehend if a man stole a sum of money for the purpose of buying, and did buy land with it, that a mere intruder could not set up the manner in which he acquired it as being against public policy, as a ground for perpetually enjoining the purchaser from maintaining an action for the possession. Or if a man fraudulently obtains a patent from the Government— which act is also against public policy—that a stranger may go into possession and defeat the title on this ground. But the plaintiff’s proposition is too plainly untenable to merit further consideration.
We have taken this averment as if- it were directly and distinctly made by the bill, and not directly or indirectly denied in the answer. The objection of the plaintiff, however, is to the legal and technical sufficiency of the answer, as a full and positive denial of the charge in the bill; which charge, indeed, for all legal purposes, need not have been answered at all.
There is no warrant in the case for the application of the doctrine of equitable estoppel. We have repeatedly laid down the rule applicable to this subject; and there is no difficulty in seeing that the facts of this case do not approach it.
Judgment affirmed, with costs.